UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4721


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ERIC LAMONT SMITH,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:03-cr-00306-RLW)


Submitted:   May 3, 2011                      Decided:   May 26, 2011


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles D. Lewis, Richmond, Virginia, for Appellant.      Neil H.
MacBride, United States Attorney, Roderick C. Young, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Eric    Lamont     Smith       was   convicted    of    possession      with

intent    to     distribute       cocaine       hydrochloride,        in   violation    of

21 U.S.C. § 841(a)(1) (2006), and possession of a firearm in

furtherance       of    a      drug    trafficking       crime,       in   violation    of

18 U.S.C. § 924(c)(1)(A) (2006).                    He served his active sentence

and was released to supervision on January 30, 2008.                                  After

learning Smith had been arrested on additional drug and firearm

charges, his probation officer petitioned the district court to

revoke supervised release.                Smith admitted the violations, and

the district court sentenced him to sixty months’ imprisonment,

the top of the U.S. Sentencing Guidelines Manual (2009) policy

statement range.         Smith noted a timely appeal.

               Smith challenges the procedural reasonableness of his

supervised release sentence.                  He argues that the district court

failed to adequately consider the factors of 18 U.S.C. § 3553(a)

(2006).         He     contends        that    the    district     court     stated     no

particularized reason why the sentence selected was no greater

than necessary, and he argues that the district court failed to

consider       that    Smith    had    received      a   lengthy      sentence   for    the

offenses underlying his supervised release violations.                                Smith

does     not    challenge        the     substantive       reasonableness        of    his

sentence.



                                               2
            In    reviewing      a    sentence          imposed         upon       revocation      of

supervised       release,     this       court        “takes        a    more       ‘deferential

appellate posture concerning issues of fact and the exercise of

discretion’       than      reasonableness               review          for        [G]uidelines

sentences.”          United     States v.          Moulden,         478        F.3d      652,    656

(4th Cir. 2007) (quoting United States v. Crudup, 461 F.3d 433,

439 (4th Cir. 2006)).           Because Smith did not request a sentence

different    than     the     one    ultimately          imposed,            his    sentence      is

reviewed    for     plain     error.         See      United        States          v.    Thompson,

595 F.3d     544,     546     (4th Cir. 2010);            United             States      v.     Lynn,

592 F.3d 572, 578-79 (4th Cir. 2010).                      To establish plain error,

Smith “must show: (1) an error was made; (2) the error is plain;

and (3) the error affects substantial rights.”                                United States v.

Massenburg, 564 F.3d 337, 342-43 (4th Cir. 2009).

            We    review      the     sentence          for    significant               procedural

error,   including       such       errors       as     improperly            calculating         the

policy statement range, failing to adequately explain the chosen

sentence,     and     failing       to    “consider           the       helpful          assistance

contained in the [USSG] Chapter 7 policy statements along with

the   statutory       requirements          of     [18     U.S.C.]            § 3583      and    the

[18 U.S.C.]         § 3553(a)        factors            applicable             to        revocation

sentences.”       Crudup, 461 F.3d at 439 (internal quotation marks

and   citation       omitted);        see        also     Gall          v.     United         States,

552 U.S. 38, 51 (2007).              “A court need not be as detailed or

                                             3
specific when imposing a revocation sentence as it must be when

imposing a post-conviction sentence, but it still ‘must provide

a statement of reasons for the sentence imposed.’”                        Thompson,

595 F.3d at 547 (quoting Moulden, 478 F.3d at 656).

             We    conclude     that    the     district        court   adequately

explained the sentence imposed.              “[W]hen a judge decides simply

to apply the Guidelines to a particular case, doing so will not

necessarily       require   lengthy     explanation.”            Rita   v.     United

States, 551 U.S. 338, 356 (2007).              Here, Smith made no argument

for   a   particular     sentence,     and   only   asked    that   the      district

court consider that he had received a fourteen-year sentence for

the offenses comprising his supervised release violation.                        The

district court clearly considered and rejected this argument, as

reflected by the court’s remark that the flagrancy of Smith’s

violations    evidenced     the   necessity      of   a   higher    sentence     “to

promote respect for the law and provide for some deterrence.”

             Accordingly, we affirm the district court’s judgment.

We    dispense    with   oral   argument      because     the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                         4